Title: From George Washington to Brigadier General Anthony Wayne, 5 November 1779
From: Washington, George
To: Wayne, Anthony


        
          Dear Sir
          Head Quarters West point 5th Novemr 1779.
        
        Since mine of this morning, I have seen a letter from Governor Livingston to Genl Sullivan of the 2d in which he mentions the enemy’s having assembled on Staten Island in force, and from their preparation of Boats another incursion was apprehended. I imagine the Governors information is the same as that communicated to you by Colo. Seely, but as I would not wish to be behind hand with them in preparation, I think you may as well move down with the Infantry to Acquaquenack or that neighbourhood—keep up a correspondence with General Maxwell who is at Westfeild, and should the enemy come over, take the speediest method of cooperating with him, and with the troops under General Sullivan who will fall down to Pompton should there be occasion—You will correspond with him likewise—I have directed Colo. Washington to move with Baylors Regt to Westfeild, and have ordered the whole of the Marechausi Horse to join you. Should you receive any intelligence which you may think proper to communicate to me, let your Express come by

the Virginia encampment and by Clements as I expect to ride down that way tomorrow. I am Dear Sir Your most obt Servt
        
          Go: Washington
        
      